
	

115 SRES 343 ATS: To authorize testimony, document production, and representation in Arizona v. Mark Louis Prichard.
U.S. Senate
2017-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 343
		IN THE SENATE OF THE UNITED STATESNovember 28, 2017Mr. McConnell (for himself and Mr. Schumer) submitted the following resolution; which was considered and agreed to
		RESOLUTION
		To authorize testimony, document production, and representation in Arizona v. Mark Louis Prichard.
	
	
 Whereas, in the case of Arizona v. Mark Louis Prichard, Cr. No. 17–711443, pending in the Justice Court of Pima County, Arizona, the prosecution has requested the production of testimony from Julie Katsel, an employee in the Tucson, Arizona office of Senator Jeff Flake;
 Whereas, pursuant to sections 703(a) and 704(a)(2) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the Senate may direct its counsel to represent current or former employees of the Senate with respect to any subpoena, order, or request for testimony relating to their official responsibilities;
 Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of the Senate, no evidence under the control or in the possession of the Senate may, by the judicial or administrative process, be taken from such control or possession but by permission of the Senate; and
 Whereas, when it appears that evidence under the control or in the possession of the Senate may promote the administration of justice, the Senate will take such action as will promote the ends of justice consistent with the privileges of the Senate: Now, therefore, be it
		
	
 That Julie Katsel, an employee in the Office of Senator Jeff Flake, and any other current or former employee of the Senator’s office from whom relevant evidence may be necessary, are authorized to testify and produce documents in the case of Arizona v. Mark Louis Prichard, except concerning matters for which a privilege should be asserted.
 2.The Senate Legal Counsel is authorized to represent current and former Members, officers, and employees of the Senate in connection with the production of evidence authorized in section one of this resolution.
